Citation Nr: 1133798	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to nonservice-connected death pension benefits.  




ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from September 1943 to April 1946.  He died in May 2006.  Appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The RO denied entitlement to death pension because the Appellant's countable income exceeded the maximum amount allowed by law.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It is necessary to remand this matter for further development.  The award of improved death pension benefits is dependent upon annual income and net worth.  The appellant's claim has been denied on the basis that her annual income exceeds the maximum amount of pension benefits.  See 38 U.S.C.A. §§ 1541, 1543 (West 2002 & Supp. 2010); 38 C.F.R. § 3.3 (2010).  In this regard, the Board notes the appellant has not submitted any recent evidence concerning her current financial status.  The most recent evidence regarding her financial status was submitted in October 2006, which is nearly five years ago.  Other evidence submitted in 2006 concerning her financial status is more than five years old.  

Since this time, the Appellant has submitted a statement in July 2010 wherein she states that she has no current income.  In light of this report of changed financial circumstances, the Appellant should be provided an opportunity to demonstrate her current financial status to see if she now qualifies for VA improved death pension benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should contact the appellant and request that she submit an appropriate Improved Pension Eligibility Verification Report and a Medical Expense Report. 

2.  After completion of the above, and any additional development the RO may deem necessary, the RO should review the expanded record and determine if the benefit sought can be granted.  The Appellant should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



